Title: From George Washington to George Croghan, 24 November 1770
From: Washington, George
To: Croghan, George



Dear Sir,
[Stewart’s Crossing, Pa.] Novr 24th 1770.

Captn Crawford (who I expect will be the bearer of this letter to you) has promised me, that so soon as he has rested a little from the fatigues of his last journey he will wait upon you in

order to view the Lands you were offering for Sale. I have described the kind of Land to Capt: Crawford, I would choose to become the purchaser of, and if a sufficient quantity thereof, is to be found in a body, I will take Fifteen thousand acres; the money to be paid so soon as there can be a legal title made to the Land, at the rate of five pounds Sterling, for each hundred acres, subject to a Quitrent (after the expiration of twenty years) of two shillings Sterlg per hundred, & no more—If you incline to part with the above quantity of Land, on these terms, Capt: Crawford will proceed to view; & may, in company with any person you shall choose, run it out: It rests therefore with yourself to direct Mr Crawford to go on the Land for the purposes above mentioned, or not; as it will be unnecessary for him to be at any further trouble if you do not incline to accept of the proposal.
If the Charter Government takes place in the manner proposed, I presume there will be Surveyors appointed to different Districts, in order that the Land may be run out as fast as possible; in that case I wou’d beg leave to recommend Captn Crawford to your friendly notice as a person who would be glad to be employed, and as one who I dare say wou’d discharge the duty with honesty & care—thro’ your means I am persuaded he might come in for a share of this business—I am persuaded also, that he would not be wanting in gratitude for the favor. with very great esteem I remain Dr Sir Your most Obedt and much oblig’d humble Servant

G: Washington


P.S. If you still decline being one of the proprietors of the new Governmt—is it not better to sell, than resign? If so, what will you take for your share, provided your name stands confirm’d in the charter?

